Opinion by
Orlady, J.,
A case stated was filed in an action of assumpsit, to determine a question of the liability of the defendant county to pay certain *457counsel fees and expenses incurred by the plaintiff, the county treasurer, in defending certain proceedings instituted against him as such treasurer. The court below entered judgment upon the case stated in favor of the defendant.
Practically the same question was disposed of in Bechtel v. Fry, 217 Pa. 591, and the reasoning of that case applies with equal force to the one now before us. No fair-minded person can dispute the fact that the plaintiff here has rendered services to the county which were valuable and advantageous to it. Nor in this proceeding is the reasonableness of the compensation allowed him in dispute, if he is entitled to be compensated for his services, but if they were rendered as the return avers, and as for present purposes the court must believe, without a distinct and binding antecedent employment with reference to the specific matters in which they were rendered, they must be treated as having been to that extent voluntarily rendered for the public good, without right to claim or authority to accord compensation therefor out of the county treasury. When he accepted his office, he assumed all its burdens; public officers who are paid solely by fees, take and hold their offices cum onere. They can claim no compensation for any services not specified or provided for in the fee bill.' It is well settled that they cannot be paid out of the public treasury without statutory warrant therefor, and as such a statute cannot be shown, there is no right of recovery, however meritorious a service may be; no compensation for such service is provided by the statute, none can be recovered: Lehigh County v. Semmel, 124 Pa. 358; Rothrock v. School District, 133 Pa. 487; Schuylkill County v. Pepper, 182 Pa. 13.
The judgment is affirmed.